

Exhibit 10.1


SHARE PURCHASE AND DEVELOPMENT SERVICES AGREEMENT
 




THIS AGREEMENT is executed and effective as of the 9th day of August, 2013.




AMONG:


CORONUS SOLAR INC., a company incorporated under the laws of Canada and having a
registered office at 1600 – 609 Granville Street, Vancouver, British Columbia,
V7Y 1C3
 
(hereinafter called the “Coronus Parent”)
 
OF THE FIRST PART




AND:


CORONUS ENERGY CORP., a company incorporated under the laws of the state of
Delaware and having a registered office at 1100 – 1200 West 73rd Avenue,
Vancouver, British Columbia, V6P 6G5
 
(hereinafter called “Coronus”)
 
OF THE SECOND PART




AND:


REDWOOD SOLAR DEVELOPMENT LLC, a Delaware limited liability company and having a
registered office at  8275 S. Eastern Ave, Suite 200-548, Las Vegas, NV 89123
 
(hereinafter called “Redwood”)
 
OF THE THIRD PART




WHEREAS:
 
A.  
Coronus is a utility-scale, solar photovoltaic developer in the State of
California (the “Business”).

 
B.  
The Coronus Parent is the sole owner of the shares of common stock representing
one hundred percent (100%) of the issued and outstanding shares of Coronus of
all classes and preferences of Coronus (the “Coronus Share”).

 
C.  
Given that this transaction represents the sale of substantially all of its
assets, the Coronus Parent requires shareholder approval of this transaction.

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

D.  
Redwood has offered to purchase from the Coronus Parent and the Coronus Parent
has agreed to sell to Redwood the Coronus Share (as hereinafter defined) on the
terms and conditions set forth herein.

 
E.  
Redwood will undertake the development of twelve (12) separate solar
photovoltaic energy generation installations that Coronus has commenced.

 
F.  
The development of three (3) solar photovoltaic energy generation facilities
(“Discarded Projects”) was commenced but has been abandoned because the
economics of those three projects were considered insufficient to justify full
development costs.

 
G.  
As part of its development efforts Redwood wishes to engage Coronus Parent to
provide certain development services which will allow Redwood the benefit of
Coronus Parent’s prior experience with the projects and the project sites and
services provided on behalf of Coronus.

 
H.  
Upon successful completion of the development and installation of each Project,
Redwood intends to sell each Project to one or more affiliates of Clean Focus
Corporation (“Clean Focus”).

 


 
NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:
 
1.  
INTERPRETATION

 
1.1  
Definitions

 
Where used herein or in any amendments or schedules hereto, the following terms
shall have the following meanings:
 
(a)    
“Agreement” means this Share Purchase Agreement including all schedules, and all
instruments supplemental to or in amendment or confirmation of this Agreement;

 
(b)    
 “CFFC” means Clean Focus Financing Company, LP, a Delaware Limited Partnership;

 
(c)    
“CFFC Loan” means the loan to Coronus Parent and Coronus made by CFFC, on or
about December 20th, 2012;

 
(d)    
“Clean Focus Guaranty” means the guaranty of Clean Focus in the form attached
hereto as Schedule "H";

 
(e)    
“Closing” means the transfer of shares and the payment of the balance of the
specified consideration to complete the sale to and purchase by Redwood of the
Coronus Share under this Agreement;

 
(f)    
“Closing Date” means the date on which the Closing occurs which will be not more
than three (3) business days following the date of the Coronus Parent Annual &
Special Meeting or such other date as may be mutually agreed upon by the parties
hereto;

 
(g)    
“Construction Financial Close” means the first draw of funds from a construction
loan for the Projects or a designated portion of the Projects;

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

(h)    
“Coronus LLC” means, individually, a wholly-owned Delaware limited liability
company of Coronus;

 
(i)    
“Coronus LLC Collective” means the 12 (twelve) Coronus LLCs listed on Schedule
“B” hereto, being all of the subsidiaries of Coronus as at the date hereof;

 
(j)    
“Coronus Parent Annual & Special Meeting” means the annual general and special
meeting of shareholders of Coronus Parent to be held on September 16, 2013.  The
Coronus Parent Annual & Special Meeting is scheduled to be held at Suite 1600,
609 Granville Street, Vancouver, British Columbia at the hour of 10:00 a.m.
(Vancouver time);

 
(k)    
“Coronus Security” means a collateralized security interest in substantially all
of Coronus’ assets;

 
(l)    
“Coronus Share” means 100% of the common shares in the capital of Coronus, being
all of Coronus’ currently issued and outstanding share capital of all classes
and preferences as at the date hereof;

 
(m)   
“CREST PPA” means the full buy/sell solar power purchase agreement of each
Coronus LLC, each having a 20-year term and 1.5 MW_ac designated output
capacity pursuant to a Southern California Edison CREST Power Purchase
Agreement, with 2011 Market Price Referent pricing;

 
(n)    
“CREST PPA Parcel” means the parcels of real property on which the Projects will
be located, with boundaries defined by assessor parcel numbers, as listed on
Schedule “F” hereto;

 
(o)    
“CREST PPA Producer” means the Coronus LLC which is the counterparty to the
specific Crest PPA, which is the “Producer” (as “Producer” is defined in the
CREST PPA) to the CREST PPA;

 
(p)    
“Debenture Security Agreement” means the security agreement for the Redwood
Debenture in the form attached hereto as Schedule "G";

 
(q)    
“Development Expenses” means certain development and acquisition expenses as
defined on Schedule “C;

 
(r)    
“Discarded Projects” has the meaning set forth in the Recitals;

 
(s)    
“EPC Contract” means the contract(s) between Redwood and the designated EPC
Contractor, for the construction and installation of each of the Projects;

 
(t)    
“EPC Contractor” means the party or parties contracted for the construction and
installation of each of the Projects, which is currently anticipated to be
Belectric.

 
(u)    
“Initial Operation Deadline” means the later of the date, as defined in each
CREST PPA, that is eighteen (18) months after the effective date of the CREST
PPA, or the date as extended through provisions of each CREST PPA;

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

(v)    
“Interconnection Refund” means the funds from the CFFC Loan which were paid to
SCE as interconnection financial security postings for either i) the Discarded
Projects or ii) Projects which received reduced total cost estimates, and are to
be refunded from SCE to the applicable Coronus LLC;

 
(w)    
“Lock-Up Agreements” means lock-up agreements substantially in the form attached
hereto as Schedule “J”;

 
(x)    
“Owner” means CF SBC Owner One LLC;

 
(y)    
“Permanent Financial Close” means the date on which the principal of the
Construction Loan incurred in connection with a Coronus LLC is repaid from the
proceeds of a long-term loan to the ultimate owner;

 
(z)    
“Project” means each of the twelve (12) separate Generating Facilities (as
defined in the CREST PPAs) in each corresponding Coronus LLC, each subject to an
effective CREST PPA, located on a CREST PPA Parcel and collectively referred to
as the “Projects”;

 
(aa)  
“Remaining Development Expense Budget” means the agreed upon remaining amount of
Development Expenses to be funded by Redwood after the Closing Date as set forth
on Schedule “D”;

 
(bb)  
“SCE” means Southern California Edison (also referred to herein as the
“Offtaker”);

 
(cc)  
“UCC” means Uniform Commercial Code;

 
(dd)  
“UCC Financing Statements” means the UCC financing statements relating to the
security granted by Redwood to Coronus Parent pursuant to this Agreement;

 
(ee)  
“United States” means the United States of America, its territories and
possessions and any State of the United States and the District of Columbia.

 
1.2  
Singular, Plural, etc.

 
Words importing the singular number include the plural and vice versa and words
importing gender include the masculine, feminine and neuter genders.
 
1.3  
Deemed Currency

 
In the absence of a specific designation of any currency, any undescribed dollar
amount herein will be deemed to refer to United States dollars.
 
1.4  
Governing Law

 
This Agreement will be governed by and interpreted in accordance with the laws
of the State of California and the federal laws of the United States of America
applicable therein.
 
1.5  
Incorporation of Schedules

 
The following schedules are attached to and form part of this Agreement:
 
Schedule “A” – Form of Redwood Debenture
 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

Schedule “B” – Coronus Project Matrix
 
Schedule “C” – Development Expenses
 
Schedule “D” – Remaining Development Expense Budget
 
Schedule “E” – Interconnection Refund
 
Schedule “F” – CREST PPA Parcels
 
Schedule “G” – Form of Debenture Security Agreement
 
Schedule “H” – Form of Clean Focus Guaranty
 
Schedule “I” –  Financial Statements of Coronus as of June 30, 2013
 
Schedule “J” – Form of Lock-Up Agreement
 
Schedule “K” – Project Management and Development Services
 
2.  
PURCHASE AND SALE

 
2.1  
Purchase and Sale

 
Based on the representations and warranties contained in this Agreement and
subject to the terms and conditions hereof, the Coronus Parent agrees to sell,
assign and transfer to Redwood and Redwood agrees to purchase from the Coronus
Parent, the Coronus Share effective as of and from the Closing Date, for the
price and in accordance with and subject to the terms and conditions set forth
in this Agreement and to provide the development services to Redwood specified
herein.
 
2.2  
Purchase and Development Services Price

 
The Coronus Parent is receiving an aggregate amount for the combined purchase of
the Coronus Share and the performance of the development services specified
below in this Agreement.  The consideration for this sale and performance of
services is the issuance by Redwood to the Coronus Parent of a non-interest
bearing, secured debenture (the “Redwood Debenture”), in the amount of
$8,775,000.00 (the “Redwood Debenture Amount” also referred to herein as the
“Contract Price”).   The Contract Price is the agreed upon price of $0.39/peak W
DC of estimated final output capacity of the installations which is based on the
aggregate of the value of the installed Projects and the value allocated by
Coronus Parent to the development services to be performed by Coronus Parent.
 
2.3  
Coronus Parent and Redwood Conditions Precedent to Closing and Covenants
Regarding Shareholder Meeting

 
(a)    
The obligation of Coronus Parent to complete the sale of the Coronus Share to
Redwood as contemplated herein is subject to the completion on or before the
Closing Date of (i) delivery by Redwood of the original executed Debenture
Security Agreement and Clean Focus Guaranty;  (ii) delivery by Redwood of an
original executed Redwood Debenture; (iii) the filing of the UCC Financing
Statements; (iv) delivery by Redwood of the original executed Amended CFFC Loan
Documents which will release Coronus Parent from any further obligations under
or in connection with the CFFC Loan; and (v) the approval of

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

the sale of the Coronus Share to Redwood per the terms in this Agreement by
Coronus Parent shareholders holding not less than two-thirds of the votes cast
in person or by proxy at the Coronus Parent Annual & Special Meeting called for
September 16, 2013.
 
(b)    
The obligation of Redwood to complete the purchase of the Coronus Share and the
retention of Coronus Parent to provide development services as contemplated
herein is subject to the completion on or before the Closing Date of (i) Coronus
Parent having met all legal requirements in connection with the calling and
holding of the Coronus Parent Annual & Special Meeting called for September 16,
2013; (ii) the proper delivery to all shareholders of Coronus Parent of notice
of the Coronus Parent Annual & Special Meeting called or to be called for
September 16, 2013;  (iii) the delivery to all shareholders of Coronus Parent of
a complete and accurate Information Circular; (iv) receipt on or before the
execution date of this Agreement by Redwood of legally valid executed
irrevocable Lock-Up Agreements by Coronus Parent shareholders holding not less
than eighty percent (80%) of the issued and outstanding common shares of Coronus
Parent; (v) receipt on or before the execution date of this Agreement by Clean
Focus Corporation of properly executed irrevocable proxies authorizing Clean
Focus Corporation, acting through its designated representative, to vote such
shareholders’ shares in approval of the proposed sale transaction to Redwood;
and (vi) by votes cast in person or by proxy, the approval of the sale of the
Coronus Share to Redwood per the terms in this Agreement at the Coronus Parent
Annual & Special Meeting by Coronus Parent shareholders holding not less than
eighty percent (80%) of the issued and outstanding common shares of Coronus
Parent.

 
(c)    
Coronus Parent and its officers and directors, whether acting in the capacity of
an officer or director or as a shareholder of Coronus Parent, covenant not to
propose, direct or vote in support of any revocation, modification, extension or
other rescheduling of the time and place scheduled for the Coronus Parent Annual
& Special Meeting noticed for September 16, 2013.  Coronus Parent, its officers
and directors covenant that a vote on the proposed sale transaction to Redwood
will be held at such Coronus Parent Annual & Special Meeting and that Clean
Focus Corporation will be granted the opportunity to vote all shares of Coronus
Parent for which Clean Focus Corporation holds proxies in support of the
approval of such transaction.

 
(d)    
A Closing Date shall be specified immediately following a vote of the
shareholders of Coronus Parent approving the sale transaction to Redwood, which
Closing Date shall be not later than three (3) business days following the
Coronus Parent Annual & Special Meeting to be held on September 16,
2013.  Closing shall occur on the Closing Date, unless mutually agreed otherwise
by Coronus Parent and Redwood.

 
2.4  
Payment of Contract Price

 
(a)    
The amount of One Thousand Dollars ($1,000.00) shall be paid to Coronus Parent
upon execution of this Agreement.

 
(b)    
The amount of Nine Thousand Dollars ($9,000.00) shall be paid to Coronus Parent
on the Closing Date.

 
(c)    
After four (4) Projects have met the two conditions for payment stated
hereafter, a payment of five percent (5%) of the Contract Price, per Project,
shall be paid to Coronus Parent estimated to be Thirty Six Thousand Five Hundred
Sixty Two Dollars and 50/100

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

($36,562.50) per Project which has met the two conditions for payment that are
defined as (i) receipt of a conditional use permit issued by the governmental
authority to construct the Project with a period of at least six (6) months
between the date of issuance of the conditional use permit and the Project’s
Initial Operation Deadline and (ii) receipt of a written confirmation from SCE
that the CREST PPA request for extension has been granted.
 
(d)    
The remaining balance of the Contract Price, ninety-five percent (95%) of the
Contract Price minus the amount of Ten Thousand Dollars ($10,000.00) paid on the
Closing Date shall be pro-rated among the twelve (12) anticipated Projects and
each pro-rata portion paid to Coronus Parent upon Permanent Financial Close in
connection with each Project undertaken by that specific Coronus LLC.

 
2.5  
Adjustments to Contract Price

 
The Contract Price has been agreed upon based on certain estimations and
projections of development and construction costs and revenues from power
production which have been shared among the parties.  Accordingly, the Contract
Price is subject to adjustment, upwards or downwards, as appropriate, based on
the following parameters:
 
(a)  
Installed Capacity.   The Contract Price reflects total installed capacity of
22,500 peak kW DC, comprised of twelve (12) Projects, with each Project rated at
an average of 1,875 peak kW DC. The Contract Price will be adjusted downward by
$0.39/peak W DC for each watt DC of total installed capacity less than
22,500,000 peak W DC.

 
Additionally, the Contract Price will be adjusted downward by Development
Expenses which are not refunded to any Project because that particular Project
cannot achieve commercial operation by its Initial Operation Deadline.  For
Development Expenses that were spent on multiple Projects, the downward
adjustment shall be on a pro rata basis. Potentially refundable Development
Expenses include those portions of interconnection financial security postings
released by SCE on withdrawal of an Interconnection Request or termination of a
Generator Interconnection Agreement. Where the Contract Price is adjusted
downward because of a Project’s failure to achieve commercial operation by the
Initial Operation Deadline, the assets in relation to the Project, shall be
transferred unencumbered to Coronus Parent, unless those assets are used by
other Projects that can or do achieve commercial operation before the Initial
Operation Deadline.
 
(b) 
Remaining Development Expense Budget.  The agreed upon Remaining Development
Expense Budget is set forth on Schedule “D”.  In the event the remaining
Development Expenses funded by Redwood after the Closing Date exceed the
aggregate amount of Remaining Development Expense Budget set forth on Schedule
“D”, there shall be an equivalent negative adjustment to the Contract Price. In
the event the remaining Development Expenses funded by Redwood after the Closing
Date are less than the Remaining Development Expense Budget set forth on
Schedule “D”, subject to the adjustment for a reduction in installed capacity
below 22,500 peak kW DC per Section 2.5 (a) Installed Capacity, there shall be
an equivalent positive upward adjustment to the Contract Price. The Development
Expenses are restricted to the definition on Schedule “C”.

 
(c) 
Interconnection Refund.   If the actual Interconnection Refund amounts payable
from SCE to the applicable Projects are lower than the amounts set forth in
Schedule “E”,

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

then the Contract Price will be adjusted downward accordingly.  For the
avoidance of doubt, the Contract Price reflects SCE applying Interconnection
Refunds for the Discarded Projects towards the next interconnection financial
security or ITCC postings as identified on Schedule “D”, and will otherwise be
subject to the adjustment set forth in Section 2.5 (e) Interconnection Refund
Delay.
 
(d)   
Premature Payments.  If Redwood is required to fund a) the third and final
postings of the interconnection financial security to SCE for any of the
Projects or b) any further payments associated with land acquisition prior to
Construction Financial Close, (“Premature Payments”), the Contract Price shall
be adjusted downward using the product of (i) the amount of Redwood’s Premature
Payments, multiplied by (ii) the number of days between the date of each
premature payment and the related project Construction Financial Close, divided
by; (iii)  365, and multiplied by (iv) a deemed cost of equity of twelve percent
(12%) (“Cost of Development Equity”).

 
 
Interconnection Refund Delay.  If SCE does not apply the funds already paid to
SCE for the Discarded Projects, which totals $1,005,800, as credit towards the
next interconnection financial security and ITCC payments due to SCE in August,
September and October 2013, as identified on Schedule “D”, then the Contract
Price shall be adjusted downward using the product of (i) $1,005,800 multiplied
by (ii) the number of days from the  execution date of this Agreement until when
SCE refunds to Coronus, divided by (iii) 365, and multiplied by (iv) Cost of
Development Equity.

 
(f)     
Third Party Compensation. If Coronus, Coronus Parent, Solar Krafte Utilities
Inc., or an affiliate of any of these organizations receives any payment from
any third party (i.e., not Coronus Parent, Clean Focus, Redwood or affiliates)
associated with this transaction for the Projects and however characterized, the
Contract Price will be reduced by an equivalent amount.

 
(g)   
Dissenters’ Rights.  The parties acknowledge that the legal obligation to fund
any shareholder(s) exercising dissenter’s rights is Coronus Parent’s.  However,
if there are any damages and legal costs associated with dissenters’ rights
proceedings related to this Agreement or as a result of the approval by
shareholders of Coronus Parent of this Agreement that Redwood, Owner or Clean
Focus fund, whether due to Coronus Parent’s inability to fund such obligations
within the time period required by law, to avoid lawsuits from dissenting
shareholder(s), or for any other reason whatsoever, the Contract Price will be
reduced by amount of such damages, dissenter’s rights payments and related
costs.

 
(h)  
Coronus Energy Financials.  The Coronus Parent has represented that certain
assets and liabilities (the "Coronus Closing Assets" and "Coronus Closing
Liabilities", respectively) will be carried on the books of Coronus as of the
Closing Date. The Coronus Closing Assets and Coronus Closing Liabilities are
described on Schedule “I” hereto subject to the adjustments below (the "Coronus
Energy Financials"). Unless expensed, if any of the Coronus Closing Assets are
not carried on the books of Coronus as of the Closing Date, then the Contract
Price shall be adjusted downward by the non-carried amount of the Coronus
Closing Assets. If liabilities beyond the Coronus Closing Liabilities are
carried on the books of Coronus as of the Closing Date, then the Contract Price
shall be adjusted downward by the amount of the liabilities beyond the Coronus
Closing Liabilities. In the event there is a taxable gain on the books of
Coronus as of June 30, 2013,  the Contract Price shall be adjusted downward,
reflecting the monetized amount of

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

the tax payable.  The Coronus Energy Financials in Schedule “I” shall be
adjusted such that (i) there will be no cash in the checking account (account
1000); (ii) Coronus Parent will be responsible for all payment liabilities
associated with the Newberry Springs land parcel (account 1520) and Twenty-Nine
Palms North land parcel (account 1530), and these two land parcel assets,
subject to any outstanding liabilities, now and forward looking, are the
property of Coronus Parent; the current account with Coronus Parent (account
2600) will be $0; the accounts from accounts payable (account 2000) for
Earthlight ($8,000), Vine Dahlen PLLC ($1,870), and the Franchise Tax Board
($12,800) shall be removed; and the accounts from accrued liabilities (account
2100) for the State of California shall be removed.
 
 
Limitation on Adjustment.   If Redwood fails to perform its obligations under
this Agreement with respect to the timely funding of the required Development
Expenses related to a particular Project or Projects, or delays constructing a
Project or Projects due to delays in financing, provided that such failure is
not due to a delay in the receipt of conditional use permits beyond the third
and final posting of interconnection financial security, the only adjustment to
the Contract Price for that particular Project or Projects shall be the downward
adjustment per Section 2.5(a) related to Installed Capacity, not including the
downward adjustment for non-reimbursable Development Expenses, and all other
adjustments which would otherwise be justified for such Project or Projects are
null and void and shall not be applied.  In addition, should such funding delay
result in Redwood determining to abandon such Project or Projects due to a
determination that the cause of such funding delay is not remediable and will
result in the Project being economically unviable for Redwood, then Redwood
shall convey such Project or Projects and related assets unencumbered to Coronus
Parent and the Contract Price shall be adjusted solely to reflect the removal of
the installed capacity of such Project or Projects.

 


 
2.6  
Break-up Fee and Immediate Default of CFFC Loan.

 
In the event the Closing is not approved by Coronus Parent’s shareholders at the
Coronus Parent Annual & Special Meeting to be held on September 16, 2013, or
such meeting time and place is extended, adjourned, otherwise rescheduled
without a vote on the shareholders on this Agreement and the Transaction,
Coronus Parent shall owe Redwood a break-up fee of $5,000,000 which is
immediately due and payable.  In addition, the CFFC Loan will be amended on or
prior to Closing to provide that if this  Agreement is not approved by the
required percentage of Coronus Parent’s shareholders  at the Coronus Parent
Annual & Special Meeting on  September 16, 2013, then CFFC Loan will be in
immediate default, will become immediately due and payable, and Coronus Parent
will confess judgment to the immediate exercise of remedies allowed with respect
to the default of the CFFC Loan, including, without limitation, a declaration of
foreclosure on the CREST PPA Parcels and the seizure of all assets of Coronus.
 
2.7  
Project Management and Development Services

 
Included within the Contract Price, Redwood is engaging Coronus Parent to
provide certain development services to Redwood in connection with the
development and construction of the Projects and project management during the
development and construction period.  Coronus Parent acknowledges that Redwood
will be the counterparty on each EPC Contract and will be in the role of General
Contractor for the construction and development of the Projects for purposes of
each EPC Contract.  Coronus Parent will provide Redwood those services listed on
Schedule
 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

“K” as specified and to the extent requested by Redwood.  All such services
shall be provided in a good and workmanlike manner with the degree of skill and
expertise expected from a firm and individuals with substantial expertise in the
development and construction of facilities similar to the Projects.  To the
extent there are established industry standards for the provision of such
services, Coronus Parent will perform its services in conformance with such
industry standards.
 
In the performance of the Project management and development services, Coronus
Parent shall comply with all applicable laws, ordinances, and codes and all
applicable orders and regulations applicable in the state and locality where the
Projects are to be located.  In addition, Coronus Parent shall use commercially
reasonable efforts to ensure that its services are performed in a time and
manner that will ensure that (i) the development of each Project is completed
and (ii) each Project is placed in service in compliance with all applicable
laws, ordinances, and codes and all applicable orders and regulations,
including, without limitation, those of SCE, applicable in the state and
locality where the Projects are to be located and prior to any deadlines for
completion established by such laws, ordinances, codes, orders and regulations,
including, without limitation, those of SCE.


2.8  
29-Palms North Tenancy

 
Without impact to the 29-Palms North 1 Project, the Coronus Parent, or its
successors or assigns, shall maintain the right to buy or lease, for a term of
25 years from the Closing Date, 80 (Eighty) acres of land on the 29-Palms North
parcel, the tract to be determined by the Coronus Parent, or its successors or
assigns, and shall include access rights to interconnect to SCE's distribution
grid at the north east corner of the parcel. The purchase price shall be
equivalent on a per-acre basis of the purchase price to acquire the land as part
of this transaction.  The lease rate shall be equal to the cost to operate the
land, which shall include maintenance, administration, and property
taxes.  Redwood agrees to accommodate the Coronus Parent’s, or its successors’
or assigns’, intention of deploying a solar PV generating facility on this
leased tract of land, provided this deployment does not cause any curtailment or
other interconnection issues with regards to the Projects on that parcel or any
of the adjacent or surrounding parcels.
 
2.9  
Adelanto West Tenancy

 
Without impact to the Adelanto West 1 and 2 projects, the Coronus Parent, or its
successors or assigns, shall maintain the right to buy or lease, for a term of
25 years from the Closing Date, 12 (Twelve) acres of land on the Adelanto West
parcel, the tract to be determined by the Coronus Parent, or its successors or
assigns, and shall include access rights to interconnect to SCE's distribution
grid at the north east corner of the parcel. The purchase price shall be
equivalent on a per-acre basis of the purchase price to acquire the land as part
of this transaction.  The lease rate shall be equal to the cost to operate the
land, which shall include maintenance, administration, and property
taxes.  Redwood agrees to accommodate the Coronus Parent’s, or its successors’
or assigns’, intention of deploying a solar PV generating facility on this
leased tract of land, provided this deployment does not cause any curtailment or
other interconnection issues with regards to the Projects on that parcel or any
of the adjacent or surrounding parcels.
 
2.10  
Development Expenses

 
Redwood agrees to fund, and the Contract Price reflects Redwood funding, the
Development Expenses included in the Remaining Development Expense Budget on
Schedule “D”.  As specified on Schedule “D”, upon Closing of this Agreement,
Redwood will refund Coronus Parent for payments made by Coronus Parent to
Phoenix Biological and Barnett Environmental in
 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

the total amount of $92,025, and within 5 business days of the execution date of
this Agreement, Redwood will make payments directly to Phoenix Biological and
Barnett Environmental in the aggregate total amount of $26,513.
 
 
In order to minimize Development Expenses prior to the Closing Date, Coronus
Parent agrees to not execute interconnection agreements with SCE for any of the
Projects prior to August 21st, 2013.  Coronus additionally agrees to use its
best efforts to structure payment terms for any payments associated with CEQA
document creation such that those payments will not be due until after the
Closing Date.

 
2.11  
Subordination of Coronus Parent Security

 
Coronus Parent understands and agrees that the security interests received by
Coronus Parent from Redwood will be subordinate and junior to the interests
securing the loan from CFFC to Coronus, Coronus LLCs, and/or the Projects
(specifically the unpaid principal balance of the loan  up to a maximum
principal balance of $4,000,000 as of the Closing Date, together with all
accrued and unpaid interest, plus the $20,000 in loan fees, due and payable on
the Closing Date, and all future loan draws after the Closing Date from CFFC to
the Projects used solely for Development Expenses, together with accrued and
unpaid interest and loan fees) until Construction Financial Close and to any
construction financing made available to Owner or a Coronus LLC, as applicable,
for the development, construction, installation, commissioning, ownership and
operation of the Projects.  Coronus Parent agrees to execute such documents and
file such UCC amended statements as necessary or appropriate to evidence such
subordination of its security interests and Deeds of Trust to the construction
financing obtained by or on behalf of Owner and/or any of the Coronus LLCs
without precondition, discretion or delay, provided the terms of such
subordinations are customary for lenders and providers of construction
financing.
 
3.  
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE CORONUS PARENT

 
The Coronus Parent covenants, represents and warrants to Redwood (and
acknowledges that Redwood is relying upon such covenants, representations and
warranties in entering into this Agreement) that, under this Agreement:
 
3.1  
The Coronus Parent has good right, full corporate power and absolute authority
to enter into this Agreement and to perform all of its obligations under this
Agreement, subject to legally required shareholder approval.

 
[Reserved]
 
3.2  
The Coronus Parent has and will have on the Closing Date good, marketable,
beneficial and recorded title to the Coronus Share, free of any encumbrances.

 
3.3  
There are no option agreements, share rights, warrants, convertible securities,
share preferences, voting agreements or other agreements of any kind or nature
in existence or which will be entered into, now or in the future, by the Coronus
Parent or any of its directors, officers or shareholders the right to subscribe
for, have issued to it, or otherwise acquire any shares of Coronus other than
the Coronus Share.

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

3.4  
This Agreement has been duly approved, executed and delivered by the Coronus
Parent and this Agreement will constitute a legal, valid and binding obligation
of the Coronus Parent enforceable in accordance with its terms.

 
3.5  
Coronus Parent has not issued any new shares within the past ninety (90) days
which will not be subject to a Lock-up Agreement in connection with the sale of
shares of Coronus Energy to Redwood, and will not issue any new shares in
Coronus Parent until after the Closing of the Transaction, as defined in the
Lock-up Agreements in the form on Schedule “J”.

 
3.6  
As of the Closing Date the financial position of Coronus, including but not
limited to cash, other current assets, current liabilities and other liabilities
shall be as represented in the Coronus Energy Financials in all material
respects.  Coronus Parent acknowledges that there is a downward adjustment to
the Contract Price pursuant to Section 2.5(h) if the Coronus Energy Financials,
as may be supplemented or amended by Coronus Parent, are false or misleading in
any material respect when delivered to Redwood.

 
4.  
COVENANTS, REPRESENTATIONS AND WARRANTIES OF CORONUS

 
Coronus covenants, represents and warrants to Redwood (and acknowledges that
Redwood is relying upon such covenants, representations and warranties in
entering into this Agreement) that, under this Agreement:
 
4.1  
Coronus has been duly incorporated and organized and is validly existing under
the laws of Delaware.

 
4.2  
The authorized capital of Coronus consists of 1,500 shares of no par common
voting stock.  Only one and 626,085/10,687,500 shares of stock of any class or
preference are issued and outstanding. All issued and outstanding shares of
Coronus are evidenced by certificated stock shares.  There are no options,
convertible securities, preference rights or other forms of shareholder rights
to stock of Coronus, of any class or preference, other than the Coronus Share
which will not be terminated, cancelled, voided or otherwise of no further legal
force or effect following the Closing.

 
4.3  
The Coronus Share represents all of Coronus’ current issued and outstanding
share capital and has been validly issued and is outstanding in compliance with
all applicable corporate laws.

 
4.4
There are no option agreements, share rights, share preferences, voting
agreements or other agreements of any kind or nature in existence or which will
be entered into, now or in the future, by Coronus or any of its directors,
officers or shareholders the right to subscribe for, have issued to it, or
otherwise acquire any shares of Coronus other than the Coronus Share.

 
4.5
The books and records of Coronus fairly and correctly set out and disclose in
all material respects, in accordance with generally accepted accounting
principles, the financial position of Coronus as at the date hereof, and all
material financial transactions of Coronus relating to the Business have been
accurately recorded in such books and records.

 
4.6
To its knowledge, Coronus is conducting and will continue to conduct the
Business in compliance with all applicable laws, rules and regulations of each
jurisdiction in which the Business is or will be carried on and Coronus is not
in material breach of any such laws, rules or regulations in California (being
the only jurisdiction in which Coronus carries on or proposes to carry on the
Business).

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

4.7
Coronus has taken all required corporate action on the part of Coronus necessary
to enter into and conduct its Business with respect to the Projects and this
transaction, and has good right, full corporate power and absolute authority to
enter into this Agreement and to perform all of its obligations under this
Agreement.

 
4.8
There are not any actions, suits or proceedings, pending or threatened against
or affecting Coronus, or affecting the business of Coronus, at law or in equity,
or before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign and
Coronus is not aware of any existing grounds on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success, and
there are no liens or claims existing on the assets of Coronus or any of the
Coronus LLC Collective which have not been previously disclosed to Redwood or
Clean Focus in writing.

 
4.9
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not constitute a breach or a default under
any agreement to which Coronus is a party or by which it is bound.

 
4.10
This Agreement has been duly approved, executed and delivered by Coronus and
this Agreement will constitute a legal, valid and binding obligation of Coronus
enforceable in accordance with its terms.

 
5.  
COVENANTS, REPRESENTATIONS AND WARRANTIES OF REDWOOD

 
Redwood covenants, represents and warrants to the Coronus Parent and Coronus
(and acknowledges that the Coronus Parent and Coronus are relying upon such
covenants, representations and warranties in entering into this Agreement) that,
under this Agreement:
 
5.1  
Redwood has good right, full corporate power and absolute authority to enter
into this Agreement and to perform all of its obligations under this Agreement.

 
5.2  
This Agreement has been duly approved, executed and delivered by Redwood and
this Agreement will constitute a legal, valid and binding obligation of Redwood
enforceable in accordance with its terms.

 
5.3  
Redwood has been duly incorporated and organized and is validly existing under
the laws of Delaware.

 
5.4  
Redwood has taken all required corporate action required on the part of Redwood
necessary to enter into this Agreement and has good right, full corporate power
and absolute authority to enter into this Agreement and to perform all of its
obligations under this Agreement.

 
5.5  
There are not any actions, suits or proceedings, pending or threatened against
or affecting Redwood, or affecting the business of Redwood, at law or in equity,
or before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign and
Redwood is not aware of any existing grounds on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success, and
there are no liens or claims existing on the assets of Redwood which have not
been previously disclosed to Coronus in writing.

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

5.6  
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not constitute a breach or a default under
any agreement to which Redwood is a party or by which it is bound.

 
6.  
CLOSING

 
6.1  
The Closing shall occur at 10:00 a.m. (Vancouver time) on the Closing Date at
the offices of Boughton Law Corporation, Suite 700, 595 Burrard Street,
Vancouver, BC V7X 1S8.

 
6.2  
At the Closing, Coronus Parent shall deliver or cause to be delivered to Redwood
the following:

 
(a)    
Certificate(s) representing the Coronus Share duly endorsed for transfer to
Redwood; and

 
(b)    
A copy of the minutes from the Coronus Parent Annual & Special Meeting
evidencing that shareholders of Coronus Parent holding not less than eighty
percent (80%) of the issued and outstanding shares of Coronus Parent voted, in
person or by proxy, in favour of approving the sale of the Coronus Share to
Redwood per the terms in this Agreement.

 
6.3  
At the Closing, Redwood shall deliver or cause to be delivered to Coronus Parent
the following:

 
(a)    
A bank draft, wire payment or certified cheque payable to Coronus Parent in the
amount of Nine Thousand Dollars ($9,000.00);

 
(b)    
The duly executed Redwood Debenture;

 
(c)    
The duly executed Debenture Security Agreement and Clean Focus Guaranty;

 
(d)    
The duly executed Amended CFFC Loan Documents ; and

 
(e)    
The filed UCC Financing Statements.

 
7.  
CONFIDENTIALITY

 
7.1  
The terms and conditions of this Agreement are confidential between the parties
and shall not be disclosed to anyone else, except as may be necessary to
effectuate its terms, or as are required to be disclosed by applicable law.  In
particular, Coronus shall take a restrictive view of public disclosure of the
terms of this Agreement except as expressly required to conform to Canadian and
United States securities laws, such determination made after receiving the
advice of counsel.

 
8.  
LEGAL PROCEEDINGS

 
8.1  
In the event that any proceeding, litigation or action (an “Action”) is taken by
any party or parties hereto against any other party or parties in respect of
this Agreement or the transactions contemplated hereunder, any and all costs
incurred by the prevailing party or parties in respect of such Action shall be
paid by the unsuccessful party or parties to such Action.

 
9.  
GENERAL PROVISIONS

 
9.1  
Time shall be of the essence of this Agreement.

 
9.2  
This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Coronus Share and the transactions
contemplated herein and there are no

 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

warranties, representations, terms, conditions or collateral agreements
expressed, implied or statutory, other than as expressly set forth in this
Agreement. Provided, however, that Coronus Parent and Redwood may, if determined
to be necessary or appropriate, enter into a separate Management and Development
Services Agreement relating to the development and management services Coronus
Parent is agreeing to provide in this Agreement.
 
9.3  
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The Coronus Parent
and Coronus may not assign this Agreement without the prior written consent of
Redwood, which consent shall not be unreasonably withheld. Redwood may not
assign this Agreement without the written consent of the Coronus Parent and
Coronus, which consent shall not be unreasonably withheld.

 
9.4  
Any notice to be given under this Agreement shall be duly and properly given if
made in writing and by delivering the same to each party at their respective
address provided on page 1 of this Agreement.  Any notice given as aforesaid
shall be deemed to have been given or made on the date on which it was
delivered.  Any party hereto may change its address for notice from time to time
by notice given to the other parties hereto in accordance with the foregoing.

 
9.5  
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Delivery of an executed counterpart to
this Agreement by facsimile transmission or electronic transmission in “.PDF”
format shall be as effective as delivery of a manually signed original.

 
9.6  
This Agreement shall be governed by the laws of the State of California without
regard to any principles of conflicts of law and as if all provisions of this
Agreement are to be performed within the State of California and all parties to
this Agreement have physical presence in the State of California

 


 
IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the day and year first above written.
 

         
CORONUS SOLAR INC.
                   
Per:
JEFF THACHUK
     
Jeff Thachuk; Title:  President
                     
CORONUS ENERGY CORP.
                   
Per:
JEFF THACHUK
     
Jeff Thachuk; Title: President
   


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 




         
REDWOOD SOLAR DEVELOPMENT LLC
               
Per:
       
Sam Wu; Managing Member
   














{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “A” – FORM OF REDWOOD  DEBENTURE
 


 
[Attached]
 


 


 

{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “B” – PROJECT MATRIX




Project Name:
Coronus 29-Palms North 1
Street Address:
4502 Mesquite Springs Road
City, State, Zip
Twentynine Palms, CA  92277
County:
San Bernardino
Latitude:
34.1707
Longitude:
-116.073
Coronus LLC:
Coronus 29-Palms North 1 LLC
EIN
80-0828038
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Yucca Valley East 1
Street Address:
60097 Alta Loma Tr.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.11969
Longitude:
-116.355914
Coronus LLC:
Coronus Yucca Valley East 1 LLC
EIN
80-0835715
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Yucca Valley East 2
Street Address:
60097 Alta Loma Tr.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.11848
Longitude:
-116.355656
Coronus LLC:
Coronus Yucca Valley East 2 LLC
EIN
90-0874868
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Yucca Valley East 3
Street Address:
60097 Alta Loma Tr.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.1178
Longitude:
-116.355658
Coronus LLC:
Coronus Yucca Valley East 3 LLC
EIN
99-0383426
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 



Project Name:
Coronus Joshua Tree East 1
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.137889
Longitude:
-116.226089
Coronus LLC:
Coronus Joshua Tree East 1 LLC
EIN
80-0842132
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Joshua Tree East 2
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.139815
Longitude:
-116.226152
Coronus LLC:
Coronus Joshua Tree East 2 LLC
EIN
99-0379528
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Joshua Tree East 3
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.13737
Longitude:
-116.227244
Coronus LLC:
Coronus Joshua Tree East 3 LLC
EIN
99-0379566
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Joshua Tree East 4
Street Address:
6350 Mount Shasta Ave.
City, State, Zip
Joshua Tree, CA  92252
County:
San Bernardino
Latitude:
34.139815
Longitude:
-116.226152
Coronus LLC:
Coronus Joshua Tree East 4 LLC
EIN
99-0381552
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada





Project Name:
Coronus Apple Valley East 1
Street Address:
10501 Central Road
City, State, Zip
Apple Valley, CA  92308
County:
San Bernardino
Latitude:
34.4417
Longitude:
-117.171
Coronus LLC:
Coronus Apple Valley East 1 LLC
EIN
41-2282036
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Apple Valley East 2
Street Address:
10501 Central Road
City, State, Zip
Apple Valley, CA  92308
County:
San Bernardino
Latitude:
34.4404
Longitude:
-117.171
Coronus LLC:
Coronus Apple Valley East 2 LLC
EIN
98-1074961
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Adelanto West 1
Street Address:
8970 Cassia Road
City, State, Zip
Adelanto, CA  92301
County:
San Bernardino
Latitude:
34.5493
Longitude:
-117.465
Coronus LLC:
Coronus Adelanto West 1 LLC
EIN
99-0381592
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada



Project Name:
Coronus Adelanto West 2
Street Address:
8970 Cassia Road
City, State, Zip
Adelanto, CA  92301
County:
San Bernardino
Latitude:
34.5478
Longitude:
-117.465
Coronus LLC:
Coronus Adelanto West 2 LLC
EIN
39-2079889
Street Address:
1100 - 1200 West 73rd Ave.
City, State, Zip
Vancouver, BC  V6P 6G5
Country
Canada






{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 



SCHEDULE “C” – DEVELOPMENT EXPENSES


“Development Expenses” means the expenses relating to the development and
construction, not including costs incurred under a direct EPC Contract for
industry standard EPC scope, nor costs incurred for financing, nor
decommissioning, nor costs incurred internally by Redwood or its affiliates, of
the Projects funded either by (i) Redwood, or (ii) the proceeds of the CFFC
Loan, which shall include the following:


·  
“Interconnection” expenses, which are the costs required to pay to SCE for 100%
of SCE’s interconnection facilities and distribution upgrades (not including
interconnection request, review or study fees);

·  
“Permitting” expenses, which are the costs associated with all environmental
mitigation or scope related to obtaining conditional use permits, including but
not limited to: biological and cultural studies; AHJ fees, consultancies,
reports, renderings, and outreach;  tortoise fencing for all sites except for
Apple Valley East; any required tortoise, ground squirrel, or burrowing owl
relocation and/or incidental take permits; Joshua Tree relocation and
management; design and construction of any required off-site connector or access
roads; City of Adelanto development impact fees; fees associated with expediting
or assisting the San Bernardino County conditional use permit reviews; off-site
mitigation land expenses; and any other environmental relocation and/or
mitigation strategies;

·  
“PPA Deposit” expenses are the CREST PPA development and security deposits which
will be reimbursed by SCE to Owner; and

·  
“Land Acquisition” expenses are the costs to acquire the unencumbered vacant
CREST PPA Parcels.



For the avoidance of doubt, Development Expenses do not include expenses for the
Discarded Projects. Additionally, in the event the PPA Deposits in respect of
the Discarded Projects are refunded to Coronus (the “Discarded Project PPA
Deposits”), the Coronus Parent, with no adjustments made to the Contract Price
in respect of the Discarded Project PPA Deposits, shall receive from Redwood
forthwith the Discarded Project PPA Deposits.


The estimated total Development Expenses are:




Project
Interconnection
Permitting
PPA Deposit
Land Acquisition
Yucca Valley East 1
 $211,530
$122,8751
 
$236,000
Yucca Valley East 2
 $502,988
 
Yucca Valley East 3
 $802,620
 $37,604
Joshua Tree East 1
 $436,620
$135,0002
 $36,736
$170,000
Joshua Tree East 2
 $589,120
 $36,736
Joshua Tree East 3
 $362,200
 $36,736
Joshua Tree East 4
 $664,760
 $36,736
29-Palms North 1
 $176,760
   
$404,600
Apple Valley East 1
 $188,960
$44,0503
 $38,850
$402,887
Apple Valley East 2
 $230,562
 $38,850
Adelanto West 1
 $659,270
$261,3504
 $37,604
$235,000
Adelanto West 2
 $116,126
 $37,604
All Projects
 
$577,5725
   
TOTALS
 $4,941,516
$1,140,847
 $337,456
 $1,448,487


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

 
1 Joshua Tree Relocation

 
2 1/2 of off-site connector/access roads

 
3 Joshua Tree Relocation

 
4 Joshua Tree Relocation & 1/2 of off-site connector/access roads & City of
Adelanto Development Impact Fee

 
5 Tortoise fencing (all sites except Apple Valley), Survey work (Phoenix),
Studies (Barnett), & AHJ fees, consultancies, reports, renderings, outreach




















{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “D” – REMAINING DEVELOPMENT EXPENSE BUDGET




DATE
AMOUNT
CATEGORY
DESCRIPTION
PROJECT / PARCEL
5 Business Days after Agreement execution
 $23,813.40
Permitting
Phoenix Survey
ALL
5 Business Days after Agreement execution
 $2,700.00
Permitting
Barnett Study
ALL
8/14/2013
 $66,950.00
Interconnection
2nd Posting
Joshua Tree East 1:  5618
9/3/2013
 $63,250.00
Interconnection
2nd Posting
Joshua Tree East 2:  5619
9/3/2013
 $48,650.00
Interconnection
2nd Posting
Joshua Tree East 3:  5620
9/3/2013
 $105,450.00
Interconnection
2nd Posting
Joshua Tree East 4:  5621
Upon Closing
 $53,583.60
Permitting
Coronus Parent – Phoenix Survey
ALL
Upon Closing
 $36,630.40
Permitting
Coronus Parent – Phoenix Survey
ALL
Upon Closing
 $1,811.50
Permitting
Coronus Parent – Barnett Study
ALL
10/1/2013
 $29,260.00
Interconnection
ITCC
29-Palms North 1:  5521
10/1/2013
 $76,120.00
Interconnection
ITCC
Joshua Tree East 1:  5618
10/1/2013
 $103,620.00
Interconnection
ITCC
Joshua Tree East 2:  5619
10/1/2013
 $62,700.00
Interconnection
ITCC
Joshua Tree East 3:  5620
10/1/2013
 $117,260.00
Interconnection
ITCC
Joshua Tree East 4:  5621
10/1/2013
 $35,530.00
Interconnection
ITCC
Yucca Valley East 1:  5821
10/1/2013
 $88,088.00
Interconnection
ITCC
Yucca Valley East 2:  5822
10/1/2013
 $142,120.00
Interconnection
ITCC
Yucca Valley East 3:  5823
10/1/2013
                                     (previously overpaid)
Interconnection
ITCC
Apple Valley East 1:  5824
10/1/2013
 $38,962.00
Interconnection
ITCC
Apple Valley East 2:  5825
10/1/2013
 $116,270.00
Interconnection
ITCC
Adelanto West 1:  5819
10/1/2013
 $18,326.00
Interconnection
ITCC
Adelanto West 2:  5820
10/1/2013
 $50,000.00
Permitting
City of Adelanto Development Impact Fee
ADELANTO Parcel
1/8/2014
 $126,240.00
Interconnection
2nd Posting
Adelanto West 1:  5819
1/8/2014
 
Interconnection
2nd Posting
Adelanto West 2:  5820


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 




 
(previously overpaid)
     
2/1/2014
 $103,250.00
Interconnection
Final Posting
29-Palms North 1:  5521
2/1/2014
 $252,350.00
Interconnection
Final Posting
Joshua Tree East 1:  5618
2/1/2014
 $339,850.00
Interconnection
Final Posting
Joshua Tree East 2:  5619
2/1/2014
 $209,650.00
Interconnection
Final Posting
Joshua Tree East 3:  5620
2/1/2014
 $383,250.00
Interconnection
Final Posting
Joshua Tree East 4:  5621
2/1/2014
 $123,200.00
Interconnection
Final Posting
Yucca Valley East 1:  5821
2/1/2014
 $290,430.00
Interconnection
Final Posting
Yucca Valley East 2:  5822
2/1/2014
 $462,350.00
Interconnection
Final Posting
Yucca Valley East 3:  5823
2/1/2014
                                 (previously overpaid)
Interconnection
Final Posting
Apple Valley East 1:  5824
2/1/2014
 $134,120.00
Interconnection
Final Posting
Apple Valley East 2:  5825
2/1/2014
 $380,100.00
Interconnection
Final Posting
Adelanto West 1:  5819
2/1/2014
 $59,540.00
Interconnection
Final Posting
Adelanto West 2:  5820
Pre-Construction
 $200,000.00
Permitting
AHJ fees, consultancies, reports, renderings, outreach
ALL
Pre-Construction &/or Construction
 $122,875.00
Permitting
Joshua tree relocation/ management
YUCCA VALLEY Parcel
Pre-Construction &/or Construction
 $44,050.00
 
Joshua tree relocation/ management
APPLE VALLEY Parcel
Pre-Construction &/or Construction
 $76,350.00
 
Joshua tree relocation/ management
ADELANTO Parcel
Construction
 $136,000.00
Land Acquisition
 
YUCCA VALLEY Parcel
Construction
 $90,000.00
Land Acquisition
 
YUCCA VALLEY Parcel
Construction
 $170,000.00
Land Acquisition
 
JOSHUA TREE Parcel
Construction
 $235,000.00
Land Acquisition
 
ADELANTO Parcel
Construction
 $135,000.00
Permitting
Off-site connector roads
JOSHUA TREE Parcel


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 




     
(JT East Hwy Intersection & Adelanto West road extension)
 
Construction
 $135,000.00
Permitting
Off-site connector roads
ADELANTO Parcel
Construction
 $50,000.00
Permitting
Tortoise Fencing
YUCCA VALLEY Parcel
Construction
 $50,000.00
Permitting
Tortoise Fencing
JOSHUA TREE Parcel
Construction
 $50,000.00
Permitting
Tortoise Fencing
29 PALMS Parcel
Construction
 $50,000.00
Permitting
Tortoise Fencing
ADELANTO Parcel




































{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 



SCHEDULE “E” – INTERCONNECTION REFUND


 
The following Interconnection Refund amounts are to be refunded to the
applicable Coronus LLC by SCE.  They were paid as interconnection financial
securities for Discarded Projects and shall be applied as credit as set forth in
Section 2.5 (e), or shall trigger an adjustment in the Contract Price as set
forth in Section 2.5 (e):
 
·  
$373,300.00

 
o  
29-Palms North 2:  5522

 
·  
$208,900.00

 
o  
29-Palms North 3:  5603

 
·  
$141,200.00

 
o  
Joshua Tree East 5:  5622

 
·  
$156,350.00

 
o  
29-Palms North 2:  5522

 
·  
$126,050.00

 
o  
29-Palms North 3:  5603

 


 
The following Interconnection Refund amount is to be refunded to the applicable
Project by SCE.  It was paid as an overpayment for a Project which received a
reduced interconnection estimate and will not trigger an adjustment in the
Contract Price as set forth in Section 2.5 (e):
 
·  
$81,940.00

 
o  
Apple Valley East 1:  5824

 













{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 



SCHEDULE “F” – CREST PPA PARCELS


Parcel
Yucca Valley East
 
Acreage
54.07 acres
GFID (SCE)
5821, 5822, 5823
Capacity (MW DC)
5.64
Coronus LLCs
 
 
Coronus Yucca Valley East 1 LLC
Coronus Yucca Valley East 2 LLC
Coronus Yucca Valley East 3 LLC
 
Assessor Parcel Numbers
0588-131-74
0588-131-02
 
Legal Description
0588-131-74:
GOVERNMENT LOT 1 OF THE NORTHEAST QUARTER OF SECTION 4, TOWNSHIP 1 SOUTH, RANGE
6 EAST, SAN BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT ON FILE
IN THE DISTRICT LAND OFFICE
EXCEPTING THEREFROM THE NORTHERLY 30.00 FEET CONVEYED TO THE COUNTY OF SAN
BERNARDINO, A BODY CORPORATE AND POLITIC, BY DEED RECORDED JANUARY 8, 1980 AS
INSTRUMENT NO. 80-5741, OFFICIAL RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA.
ALSO EXCEPTING THEREFROM THE EASTERLY 330.00 FEET CONVEYED TO JOSHUA BASIN WATER
DISTRICT, BY DEED RECORDED MAY 13, 1997 AS INSTRUMENT NO. 97-170586 OFFICIAL
RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA.
 
0588-131-02:
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
 
The West half of the West half of the Northwest quarter of the Northwest quarter
of Section 14, Township4 North, Range 3 West, San Bernardino Base and Meridian,
in the County of San Bernardino, State of California, according to the Official
Plan of said land approved by the Surveyor General, dated March 19, 1856.
 
Excepting therefrom that portion conveyed to the Atchison Topeka and Santa Fe
Railway Company, a Kansas corporation, by deed recorded April 23, 1956 in book
3916, page 1, Official Records, described as follows:
 
 
A strip of land 100.00 feet in width by approximately 3975 feet in average
length, being those portions of the Northwest quarter of Section 14 and the West
half of the Northeast quarter of Section 14-, Township


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 




 
4 North, Range 3 West, San Bernardino Base and Meridian, lying between lines
which are parallel with and distant 50.00 feet measured at right angles from and
on each side of the following described center line:
 
Beginning at a point in the West line of said Section 14, distant Southerly
along said West line 1251.55 feet from the Northwest corner of said section;
Thence Northeasterly in a direct line 5298.45 feet, more or less, to a point in
the East line of said section, distant Southerly along said East line 563.67
feet from the Northeast corner of said section.
 
The side lines of said strip to be lengthened or shortened to originate in the
West line of said Section 14 and to terminate in the East line of said West half
of the Northeast quarter of Section 14.
 
Also excepting therefrom the following described property:
 
The West 329.72 feet measured along the South line of that portion of the North
half of the Northwest quarter of Section 14 Township 4 North, Range 3 West, San
Bernardino Base and Meridian, lying South of the railroad.





Parcel
Joshua Tree East
Acreage
56.03 acres
GFID (SCE)
5618, 5619, 5620, 5621, 5622
Capacity (MW DC)
9.4
Coronus LLCs
 
 
Coronus Joshua Tree East 1 LLC
Coronus Joshua Tree East 2 LLC
Coronus Joshua Tree East 3 LLC
Coronus Joshua Tree East 4 LLC
 
Assessor Parcel Numbers
0608-161-20, 21, 22
Legal Description
Parcels 2,3 and 4 of Parcel Map No. 11309, County of San Bernardino, State of
California, as per map recorded in Book 150, Pages 19-20 of Maps, in the office
of the County Recorder of said County.







Parcel
29-Palms North
Acreage
160 acres
GFID (SCE)
5521, 5522, 5603
Capacity (MW DC)
5.64
Coronus LLCs
 
Coronus 29-Palms North 1 LLC
 
Assessor Parcel Numbers
 0620-021-01
Legal Description
160 ACRES OF VACANT LAND (APN: 0620-021-01), TWENTYNINE PALMS, SAN BERNARDINO
COUNTY, CALIFORNIA


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 





Parcel
Apple Valley East
Acreage
23.69 acres
GFID (SCE)
5824, 5825
Capacity (MW DC)
3.76
Coronus LLCs
 
 
Coronus Apple Valley East 1 LLC
Coronus Apple Valley East 2 LLC
Assessor Parcel Numbers
0438-212-01, 02
Legal Description
14.78 ACRES OF VACANT LAND (APN 0438-212-02), SAN BERNARDINO COUNTY, CALIFORNIA





Parcel
Adelanto West
Acreage
40 acres
GFID (SCE)
5819, 5820
Capacity (MW DC)
3.76
Coronus LLCs
 
 
Coronus Adelanto West 1 LLC
Coronus Adelanto West 2 LLC
Assessor Parcel Numbers
3129-251-13
Legal Description
THE WEST 160 ACRES OF SECTION 1, TOWNSHIP 5 NORTH, RANGE 6 WEST, SAN BERNARDINO
MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.  EXCEPT THE NORTH 80 ACRES
THEREOF.  ALSO EXCEPT THAT PORTION THEREOF LYING WITHIN THE SOUTHWEST 1/4 OF THE
SOUTHWEST 1/4 OF SECTION 1


























{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “G” – FORM OF DEBENTURE SECURITY AGREEMENT























{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “H” – FORM OF CLEAN FOCUS GUARANTY

















{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 



SCHEDULE “I” – FINANCIAL STATEMENTS OF CORONUS AS OF _______, 2013

















{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “J” – FORM OF LOCK-UP AGREEMENT



















{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 



SCHEDULE “K” – PROJECT MANAGEMENT AND DEVELOPMENT SERVICES


 
Project Management Services


(1)  
Assist in the preparation of the installation requirements

(2)  
Assist in the preparation and negotiation of the engineering, procurement and
construction agreements

(3)  
Assist in coordination with EPC Contractor for the obtaining of all
jurisdictional permits from planning and building department as required.

(4)  
Assist Redwood regarding the construction project management aspects of the
Projects including assuring that the EPC Contractor is meeting the requirements
of all twelve (12) Crest PPAs.

(5)  
Assist Redwood by monitoring that payment is made when due of all
interconnection and other security deposits as needed to ensure each Coronus LLC
will be in compliance of a valid CREST PPA when it is delivered as a turnkey
solar PV system and able to sell electricity;

(6)  
Assist Redwood with monitoring and managing the installation schedules for the
Projects and coordinating with the EPC Contractor to assure that all necessary
or appropriate permits and licenses required for the construction and operation
of the Projects are obtained in a timely manner.

(7)  
Assist Redwood in performing any obligations and providing required compliance
materials relating to the construction and development of a Project deliverable
by Redwood pursuant to the Installation Development and Purchase Agreement
between Redwood and the ultimate owner, or contained in any loan agreement,
equity financing agreement or security agreement entered into in connection with
any financing for the construction and installations of a Project.

(8)  
Assist Redwood with troubleshooting and resolving design, material, and
installation issues as they arise

(9)  
Assemble and retain copies of all engineering and construction contracts,
agreements and other records and data as may be necessary to carry out Coronus
Parent’s functions hereunder.

(10)  
Maintaining existing relationships and managing negotiations with the existing
landowners of the CREST PPA Parcels which have vacant land purchase agreements
for acquisition of the CREST PPA Parcels.

(11)  
Maintaining existing relationships and managing negotiations with the previous
landowners of the CREST PPA Parcels which have already been acquired relating to
the payment of the outstanding balances of the acquisition prices for the CREST
PPA Parcels after the related Coronus LLC has reached Construction Financial
Close.



Development Services


(1)  
Assist Redwood in performing any obligations and providing required compliance
materials, including those from regulatory authorities and the Offtaker,
relating to the construction, development and operation of the Projects.

(2)  
Assisting Redwood by executing on Redwood’s behalf, if Coronus Parent’s
signature is required by the Offtaker, Generator Interconnection Agreements for
each Coronus LLC for the capacity set for the in the related CREST PPAs with no
issues related to the interconnection in sequence of multiple solar PV systems
on a single CREST PPA Parcel.

(3)  
Assisting Redwood by applying for and obtaining conditional use permits required
by the relevant planning department to use the CREST PPA Parcels to develop and
construct solar PV systems and all applying for such other licenses and permits
as are required.


{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 

(4)  
Posting (with funds made available by or on behalf of Redwood) all
“Interconnection Financial Securities” as set forth in the Rule 21 generating
facility interconnections requirements to retain interconnection rights with a
valid SCE Generator Interconnection Agreement and totaling 100% of total
assigned interconnection cost by the commencement of construction activities.

(5)  
Assist Redwood in closing Construction Financing Agreements and Permanent
Financing Agreements.

(6)  
Assist Redwood in securing property and casualty insurance, and business
interruption insurance relating to the construction period as required by the
CREST PPAs.

(7)  
Assemble and retain copies of all development contracts, agreements and other
records and data as may be necessary to carry out Coronus Parent’s functions
hereunder.





 



















{007610000-00123469; 1 }
 
 

--------------------------------------------------------------------------------

 
